DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 7
	“with the respect”  should be changed to: -- with respect --
2.	 In Claim 1, line 8
	 “with respect”  should be changed to: -- with the respect --
3.	 In Claim 12, line 9
	“with the respect”  should be changed to: -- with respect --
4.	 In Claim 12, line 10

5.	 In Claim 38, line 4
	“with the respect”  should be changed to: -- with respect --
6.	 In Claim 45, line 4
	“with the respect”  should be changed to: -- with respect --


Response to Patent Board Decision
	This office action is responsive to the Patent Board Decision received December 09, 2020.  Claims 1, 8, 12, 19, 38-42 & 45-53 have been fully considered and are persuasive. Claims 2-7, 9-11, 13-18, 20-37, 43 & 44 have been cancelled. 

Claim Rejections
	In light of the Patent Board Decision received December 09, 2020, Examiner withdraws the 35 USC § 103 rejections of Claims 1, 8, 12, 19, 38-42 & 45-53.  As a result, Claims 1, 8, 12, 19, 38-42 & 45-53 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 1, 8, 12, 19, 38-42 & 45-53 are allowed.
2.	The following is Examiners statement of reasons for allowance: See “Patent Board Decision - Examiner Reversed” received December 09, 2020.
Claim 1, 8, 12, 19, 38-42 & 45-53 uniquely identify the distinct features a message guardian. 

The closest prior art made of record is Holtel (US 20010125501 A1), Lun (EP 1457862 A1) and Schuster et al (US 20080147514 A1).
The cited reference (Holtel) teaches a method of and a device (30) for automatic recognition of given keywords and/or terms within voice data (25) of a talk between at least two participants, said voice data (25) being continuously compared during said talk with said given keywords and/or terms (26) with regard to the occurrence of said given keywords and/or terms (26) within said voice data (25). In order to provide a solution which guarantees that topics which should be part of a talk are actually dealt with during said talk, the method is characterized in that a visualized representation (48) of the results (45) of said comparison is presented to at least one participant during the talk. A device (30) for automatic recognition of given keywords and/or terms (26) within voice data (25) of a talk between at least two participants comprises a comparator unit (41) for continuously comparing said voice data (25) with said given keywords and/or terms (25) during said talk with regard to the occurrence of said given keywords and/or terms (26) within said voice data (25); and means (46) for transforming the results (45) of said comparison into a visualized representation (48) and for presenting said visualized representation (48) of the comparison results (45) to at least one participant during the talk.
The cited reference (Lun) teaches an apparatus for composing and receiving a text message transmitted across a telephone network comprises a handheld unit (1) for composing or displaying a text message and a cradle unit (9) for removably supporting the handheld unit. The handheld unit (1) includes a display (3) for displaying a text message; input keys (4) for use in composing a text message, a controller (7) with memory (8) for receiving and storing a text message, and a first optical communications interface (6). The cradle unit (9) includes a detector (15) for indicating 
The cited reference (Schuster) teaches a system and method which enables almost any device with text messaging capability to function as a consumer oriented remote shopping device. The consumer can make purchases using existing mobile services and devices. Using Short Message Service (SMS) or Instant Message (IM) or similar technology an order is placed and made ready to pick up at a retail location. The users' pre-approved credit card is charged for the amount of the transaction, and the order is routed to the store of choice. A printed receipt is triggered at the chosen retail location. Other embodiments include using a computer in a browser embodiment to generate a text message for placing an order. In another embodiment, commands are spoken into the phone which are then subsequently converted into text messages which are processed in the same manner as if the text message had been sent directly.
The cited references (Holtel, Lun, and Schuster) fails to disclose a device comprising: a display; a network connector; a memory configured to store at least one text message received via the network connector from a network; and at least one processor configured to convert voice data, of a conversation of a user who is on a phone, into text; determine a keyword from the text, determine a text message including the keyword from among the at least one text message as information of interest with the respect to the keyword, from the memory, and control the display to display the information of interest with respect to the keyword with the keyword while the user Claims 1, 8, 12, 19, 38-42 & 45-53 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677